MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 72 
Docket:	   Kno-16-308	
Argued:	   March	2,	2017	
Decided:	  April	20,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                   IN	RE	HENRY	B.	
	
	
JABAR,	J.	

      [¶1]	 	 Henry	 B.	 appeals	 from	 an	 order	 of	 the	 Superior	 Court	

(Knox	County,	Billings,	J.),	acting	as	an	intermediate	appellate	court,	affirming	

the	District	Court’s	(Rockland,	Sparaco,	J.)	order	of	involuntary	commitment.		

Henry	 raises	 a	 novel	 question	 of	 law:	 whether	 individuals	 subject	 to	

involuntary	 commitment	 proceedings	 in	 Maine	 have	 the	 right	 to	 effective	

representation	of	counsel.		Henry	contends	that	they	do.		We	agree,	and	adopt	

the	Strickland	standard	for	courts	reviewing	claims	of	ineffective	assistance	of	

counsel	 in	 involuntary	 commitment	 proceedings.	 	 See	 generally	 Strickland	 v.	

Washington,	 466 U.S. 668  (1984).	 	 However,	 we	 disagree	 with	 Henry’s	

contention	 that	 his	 counsel	 was	 ineffective,	 and	 therefore	 affirm	 the	 District	

Court’s	 judgment	 ordering	 Henry’s	 involuntary	 commitment,	 as	 well	 as	 the	

Superior	Court’s	judgment	affirming	that	judgment.	
2	

                                  I.		BACKGROUND	

      [¶2]	 	 On	 March	 15,	 2016,	 Henry	 B.	 was	 admitted	 to	 Pen	 Bay	 Medical	

Center	 (PBMC)	 pursuant	 to	 the	 “blue	 paper”	 procedures	 of	 34-B	 M.R.S.	

§	3863(1)-(2)	(2016).		On	March	18,	2016,	PBMC	staff	applied	to	involuntarily	

commit	 Henry	 pursuant	 to	 the	 “white	 paper”	 procedures	 of	 34-B	 M.R.S.	

§	3863(5-A)	 (2016).	 	 A	 commitment	 hearing	 was	 held	 in	 the	 District	 Court	

(Rockland,	Sparaco,	J.)	on	March	28,	2016,	at	which	Henry	was	represented	by	

appointed	counsel.			

      [¶3]	 	 Based	 on	 the	 testimony	 of	 the	 medical	 director	 of	 PBMC’s	

Psychiatric	 and	 Addiction	 Recovery	 Center	 (PARC),	 an	 independent	 medical	

examiner,	 and	 two	 of	 Henry’s	 sisters,	 the	 District	 Court	 concluded	 that	 the	

State	had	proved	by	clear	and	convincing	evidence	that	Henry	was	mentally	ill	

and	 that	 he	 had	 suffered	 an	 “acute	 psychotic	 episode,	 possibly	 related	 to	 a	

schizophrenic	 break.”	 	 Further,	 the	 court	 concluded	 that	 Henry	 posed	 a	

“serious	 risk”	 of	 harming	 himself	 or	 others,	 that	 there	 was	 not	 “an	 adequate	

community	of	resources	for	his	care	or	treatment,	that	it	would	not	be	wise	or	

safe	to	return	him	to	his	family’s	care,”	and	that	constant	observation	at	PBMC	

would	be	“more	structured	and	reliable	than	[treatment]	he	would	be	getting	
                                                                                       3	

at	 home.”	 	 The	 court	 therefore	 ordered	 that	 Henry	 be	 subject	 to	 involuntary	

hospitalization	for	up	to	120	days.			

      [¶4]	 	 Henry	 appealed	 to	 the	 Superior	 Court	 (Knox	 County,	 Billings,	 J.),	

and	after	a	hearing	on	June	29,	2016,	the	Superior	Court	affirmed	the	District	

Court’s	 judgment	 of	 involuntary	 commitment.	 	 See	 34-B	 M.R.S.	 §	 3864(11)	

(2016);	M.R.	Civ.	P.	76(D).		Henry	timely	appealed.		See	M.R.	App.	P.	2(B)(3).	

                                   II.		DISCUSSION	

	     [¶5]		Henry	contends	that	he	was	not	provided	with	effective	assistance	

of	counsel	at	the	March	28	District	Court	hearing.		He	asserts	that	we	should	

adopt	 the	 Strickland	 standard,	 see	 Strickland,	 466 U.S. 668  (1984),	 when	

analyzing	 claims	 of	 ineffective	 assistance	 of	 counsel	 in	 involuntary	

commitment	cases,	and	that	by	any	standard,	hearing	counsel’s	assistance	was	

prejudicially	ineffective.		

A.	   Effective	Assistance	Standard	

      [¶6]		Maine	law	requires	that	an	individual	be	represented	by	counsel	at	

all	 stages	 of	 involuntary	 commitment	 proceedings.	 	 See	 34-B	 M.R.S.	

§	3864(5)(D)	 (2016);	 In	 re	 Penelope	 W.,	 2011 ME 58,	 ¶	8,	 19 A.3d 813.		

Because	 “where	 a	 state	 statute	 affords	 an	 individual	 subject	 to	 involuntary	

commitment	with	the	right	to	counsel,	the	legislature	could	not	have	intended	
4	

that	 counsel	 could	 be	 prejudicially	 ineffective,”	 see	 In	 re	 Mental	 Health	 of	

K.G.F.,	 29 P.3d 485,	 491	 (Mont.	 2001),	 we	 now	 hold	 that,	 at	 all	 stages	 of	

involuntary	 commitment	 proceedings,	 individuals	 subject	 to	 those	

proceedings	are	entitled	to	the	effective	assistance	of	counsel.	

	      [¶7]	 	 Having	 announced	 the	 right	 to	 effective	 counsel,	 we	 must	 also	

ensure	 that,	 when	 there	 is	 a	 claim	 of	 ineffective	 assistance,	 parties,	 counsel,	

and	 courts	 understand	 what	 processes	 to	 use	 and	 the	 standard	 to	 apply.	 	 A	

majority	 of	 jurisdictions	 holding	 that	 the	 effective	 assistance	 of	 counsel	

applies	 to	 involuntary	 commitment	 proceedings	 have	 also	 held	 that	 the	

Strickland	 standard	 applies.	 	 See,	 e.g.,	 Pope	 v.	 Alston,	 537 So. 2d  953,	 956-57	

(Ala.	Civ.	App.	1988);	In	re	Carmody,	653 N.E.2d 977,	984	(Ill.	App.	Ct.	1995);	

In	re	Crane,	704 N.W.2d 437,	439	(Iowa	2005);	In	re	Alleged	Mental	Illness	of	

Cordie,	 372 N.W.2d 24,	 28-29	 (Minn.	 Ct.	 App.	 1985);	 State	 ex	 rel.	 H.W.,	

85 S.W.3d 348,	 356	 (Tex.	 App.	2002);	 Jenkins	 v.	 Dir.	 of	 the	 Va.	 Ctr.	 for	

Behavioral	 Rehab.,	 624 S.E.2d 453,	 460	 (Va.	2006);	 In	 re	 Det.	 of	 T.A.H.-L.,	

97 P.3d 767,	 768	 (Wash.	 Ct.	App.	2004).	 	 In	 Maine,	 we	 recently	 applied	 a	

modified	 Strickland	 standard	 to	 hearings	 resulting	 in	 the	 termination	 of	

parental	rights,	stating	that	“the	deprivation	of	parental	rights	is	in	many	ways	

similar	to	the	deprivation	of	liberty	interests	at	stake	in	criminal	cases.”		In	re	
                                                                                    5	

M.P.,	2015 ME 138,	¶¶	1,	26,	126 A.3d 718.		There,	we	further	noted	that	the	

“Strickland	standard	is	known	to	the	bar	and	the	bench,	and	.	.	.	carries	with	it	

a	developing	body	of	case	law,	which	will	aid	courts	in	the	efficient	and	timely	

resolution	of	.	.	.	claims.”		Id.	¶	26.	

       [¶8]	 	 A	 similar	 rationale	 supports	 the	 application	 of	 Strickland	 to	

involuntary	 commitment	 cases:	 Maine	 law	 requires	 representation	 at	 all	

stages	 of	 the	 involuntary	 commitment	 proceedings,	 the	 liberty	 interests	 at	

stake	 are	 on	 par	 with	 those	 at	 stake	 in	 criminal	 cases,	 Strickland	 is	 a	

well-known	and	developing	standard,	and	a	“more	intrusive	post-trial	inquiry	

could	 encourage	 the	 proliferation	 of	 ineffectiveness	 challenges,	 and	 possibly	

delay	 the	 permanency	 necessary	 to	 stabilize”	 a	 mentally	 ill	 individual’s	

treatment	 in	 a	 safe	 environment.	 	 Id.	 (citation	 omitted)	 (quotation	 marks	

omitted).			

       [¶9]		For	these	reasons,	we	declare	that	the	Strickland	standard	applies	

to	 resolve	 claims	 of	 ineffective	 assistance	 of	 counsel	 in	 involuntary	

commitment	 cases	 in	 Maine,	 using	 the	 process	 we	 enunciated	 in	 In	 re	 M.P.,	

2015 ME 138,	 ¶¶	 18-21,	 126 A.3d 718.	 	 A	 direct	 appeal	 from	 an	 order	 of	

involuntary	 commitment	 may	 include	 a	 claim	 that	 the	 individual’s	 attorney	

provided	ineffective	assistance	of	counsel	“when	the	record	is	sufficiently	well	
6	

developed	to	permit	a	fair	evaluation”	of	the	claim.		Id.	¶	19.		If	the	record	is	

insufficient	 to	 “illuminate	 the	 basis	 for	 the	 challenged	 acts	 or	 omissions	

of	.	.	.	counsel,”	the	individual	must	promptly	make	a	motion	pursuant	to	M.R.	

Civ.	P.	60(b)(6).		Id.	¶	20.		If	the	motion	is	denied,	“the	trial	court’s	findings	will	

amplify	the	record	and	provide	the	necessary	context	should	[the	individual]	

decide	 to	 pursue	 an	 appeal	 of	 that	 decision	 along	 with	 the	 appeal	 of	 the	

underlying	judgment”	ordering	his	or	her	involuntary	commitment.		Id.			

      [¶10]		To	bring	a	claim	of	ineffective	assistance	of	counsel	following	an	

involuntary	 commitment	 proceeding,	 whether	 by	 direct	 appeal	 or	 by	

Rule	60(b)(6)	 motion,	 the	 individual	 asserting	 the	 claim	 “must	 submit	 a	

signed	and	sworn	affidavit	stating,	with	specificity,	the	basis	for	the	claim.”		Id.	

¶	21.		That	affidavit	must	be	accompanied	by	affidavits	from	any	individuals	

the	 claimant	 asserts	 should	 have	 been	 called	 as	 witnesses	 during	 the	

involuntary	commitment	hearing,	as	well	as	from	any	others	whose	evidence	

would	buttress	the	claimant’s	assertions	that	counsel	“was	deficient	and	that	

the	deficiency	affected	the	fairness	of	the	proceeding.”		Id.			

B.	   Application	of	Strickland		

	     [¶11]		Although	at	the	time	Henry	appealed	the	District	Court’s	decision	

we	 had	 not	 yet	 enunciated	 any	 process	 to	 evaluate	 ineffective	 assistance	 of	
                                                                                                               7	

counsel	claims	following	involuntary	commitment	hearings,	we	conclude	that	

the	Superior	Court’s	consideration	of	Henry	B.’s	claim	of	ineffective	assistance	

of	counsel	complied	with	the	process	we	adopted	in	In	re	M.P.	and	now	adopt	

for	 involuntary	 commitment	 proceedings,	 and	 will	 therefore	 address	 his	

assignments	of	error	without	remand.1	

        [¶12]		Strickland	provides	that,	in	order	to	prove	ineffective	assistance	

of	 counsel,	 an	 individual	 must	 show	 (1)	 “that	 counsel’s	 representation	 fell	

below	 an	 objective	 standard	 of	 reasonableness,”	 and	 (2)	 that	 “errors	 of	

counsel	.	.	.	actually	 had	 an	 adverse	 effect	 on	 the	 defense.”	 	 Theriault	 v.	 State,	

2015 ME 137,	 ¶	 14,	 125 A.3d 1163  (quotation	 marks	 omitted).	 	 The	 second	

prong	 requires	 an	 individual	 to	 demonstrate	 “a	 reasonable	 probability	 that,	

but	 for	 counsel’s	 unprofessional	 errors,	 the	 result	 of	 the	 proceeding	 would	

have	been	different.”		Strickland, 466 U.S.	at	694.		“A	reasonable	probability	is	

a	probability	sufficient	to	undermine	confidence	in	the	outcome.”		Id.		Henry	B.	

contends	in	this	appeal	that	his	counsel	failed	to	provide	effective	assistance	

of	 counsel	 pursuant	 to	 the	 Strickland	 standard	 in	 two	 respects:	 by	 failing	 to	

   1	 	 The	 Superior	 Court,	 in	 addressing	 Henry’s	 ineffective	 assistance	 argument,	 did	 not	 specify	

whether	 it	 would	 apply	 Strickland	 or	 some	 other	 standard,	 but	 concluded	 that	 regardless	 of	 the	
standard	applied,	hearing	counsel’s	conduct	did	not	fall	below	that	of	a	reasonably	fallible	attorney	
and	that	hearing	counsel’s	performance	did	not	affect	the	fundamental	fairness	of	the	proceeding.		
Despite	 our	 agreement	 with	 these	 conclusions,	 because	 the	 Superior	 Court	 acted	 in	 its	 appellate	
capacity,	 we	 review	 directly	 the	 District	 Court	 record	 and	 decision.	 	 See	 Boyer	 v.	 Boyer,	 1999 ME
128,	¶	6,	736 A.2d 273.			
8	

object	 to	 certain	 hearsay	 statements,	 and	 by	 failing	 to	 investigate	 Henry’s	

previous	medical	treatments.			

	      1.	    Hearsay	

	      [¶13]	 	 Generally,	 out-of-court	 statements	 are	 not	 admissible	 to	 prove	

the	 truth	 of	 the	 matter	 asserted.	 	 See	 M.R.	 Evid.	 801,	 802.	 	 Expert	 opinions,	

however,	may	rely	upon	out-of-court	statements	and	are	not	inadmissible	for	

such	 reliance.	 	 M.R.	 Evid.	 703.	 	 Psychological	 reports	 containing	 out-of-court	

statements	are	therefore	admissible	if	the	reports	are	considered	by	the	court	

only	 “as	 expressions	 of	 the	 testifying	 experts’	 opinions.”	 	 In	 re	 Soriah	 B.,	

2010 ME 130,	¶	22,	8 A.3d 1256.	

       [¶14]		Here,	during	the	District	Court	hearing,	a	PARC	psychiatrist	who	

worked	personally	with	Henry	following	his	admission	to	PBMC	testified	that	

Henry	 was	 brought	 to	 the	 hospital	 because	 “[a]pparently,	 [he]	 was	 found	

wandering	 on	 Route	 1,	 running	 in	 traffic,	 and	 screaming	 that	 he	 wanted	 to	

die.”		That	psychiatrist	then	testified	that	Henry	“had	been	brought	in,	also,	on	

March	4th	when	he	was	found	wandering	outside	without	shoes	and	socks	in	

20-degree	 weather	 knocking	 on	 people’s	 doors.”	 	 Finally,	 the	 psychiatrist	

stated	 that	 Henry	 “started	 to	 try	 and	 ingest	 Magic	 Markers,	 ingest	 checkers,	
                                                                                       9	

suck	on	hand	sanitizer,	and	stick	himself	in	the	neck	with	a	fork,	and	bashed	

his	head	through	the	wall.”			

	     [¶15]	 	 Hearing	 counsel’s	 failure	 to	 object	 to	 these	 alleged	 hearsay	

statements	 did	 not	 constitute	 ineffective	 assistance	 of	 counsel.	 	 The	

statements	provide	the	foundation	of	the	psychiatrist’s	expert	opinion	and	are	

admissible	for	that	purpose.		See	id;	M.R.	Evid.	703,	705.		Although	the	court	

reiterated	 in	 its	 findings	 some	 of	 these	 statements	 describing	 Henry’s	

behaviors—namely	that	Henry	ingested	objects	and	professed	that	he	wanted	

to	 die—the	 court	 relied	 upon	 the	 opinions	 of	 Henry’s	 doctors	 as	 medical	

experts	 in	 reaching	 its	 legal	 conclusions.	 	 Henry	 did	 not	 present	 his	 own	

expert	testimony	in	rebuttal,	nor	did	he	present	any	evidence	indicating	that	

the	 facts	 contained	 in	 the	 hearsay	 statements	 were	 false.	 	 Also,	 he	 has	 not	

demonstrated	 that	 the	 court	 would	 have	 reached	 different	 conclusions	 had	

hearing	 counsel	 in	 fact	 objected	 to	 the	 alleged	 hearsay.	 	 Hearing	 counsel’s	

failure	to	object	to	the	testimony	therefore	does	not	“[fall]	below	an	objective	

standard	 of	 reasonableness”	 or	 create	 a	 reasonable	 probability	 that,	 had	

counsel	 raised	 hearsay	 objections,	 the	 outcome	 would	 have	 been	 different.		

See	Strickland, 466 U.S.	at	694.		
10	

	     2.	    Previous	Medical	Treatments	

      [¶16]	 	 Although	 Henry’s	 counsel	 did	 not	 conduct	 an	 independent	

investigation	 into	 the	 incidents	 that	 occurred	 before	 Henry	 was	 admitted	 to	

PBMC,	 counsel	 did	 inquire	 on	 cross	 examination	 into	 the	 hospital’s	 care	 of	

Henry	and	the	intended	treatment	plan.		Counsel	also	probed	whether	Henry’s	

medication	regimen	would	be	effective	in	alleviating	his	symptoms,	to	which	

the	 psychiatrist	 replied	 affirmatively.	 	 Further,	 counsel	 inquired	 whether	

medications	that	the	family	alleged	Henry	had	received	several	weeks	prior	to	

his	 admission	 to	 PBMC	 could	 have	 caused	 his	 symptoms,	 which	 the	

psychiatrist	 denied.	 	 The	 psychiatrist	 concluded	 that	 Henry	 would	 benefit	

from	 commitment,	 as	 did	 a	 court-appointed	 independent	 medical	 examiner,	

citing	similar	reasons.	

	     [¶17]	 	 Because	 the	 District	 Court	 explicitly	 weighed	 the	 evidence	 and	

determined	 that	 the	 physician’s	 opinions	 were	 more	 credible	 than	 the	

testimony	 of	 Henry’s	 sisters,	 there	 is	 no	 reasonable	 probability	 that	 the	

outcome	 would	 have	 been	 different	 had	 Henry’s	 counsel	 independently	

investigated	 his	 medical	 history.	 	 See	 Levesque	 v.	 State,	 664 A.2d 849,	 852	

(Me.	1995)	 (holding	 that	 where	 a	 defendant	 was	 not	 “deprived	 of	 an	
                                                                                                          11	

otherwise	 available	 substantial	 ground	 of	 defense,”	 counsel	 was	 effective	

pursuant	to	the	Strickland	standard).	

C.	       Sufficiency	of	the	Evidence	

          [¶18]	 	 In	 addition	 to	 raising	 ineffective	 assistance	 arguments,	 Henry	

contends	 that	 the	 evidence	 presented	 at	 the	 District	 Court	 hearing	 was	

insufficient	 to	 support	 the	 court’s	 findings	 that	 Henry	 met	 the	 criteria	 for	

involuntary	 commitment.2	 	 We	 review	 the	 court’s	 findings	 of	 fact	 for	 clear	

error,	In	re	Marcial	O.,	1999 ME 64,	¶	21,	728 A.2d 158,	and	“we	will	reverse	a	

finding	only	if	there	is	no	competent	evidence	in	the	record	to	support	it,	if	the	

factfinder	clearly	misapprehends	the	meaning	of	the	evidence,	or	if	the	finding	

is	so	contrary	to	the	credible	evidence	that	it	does	not	represent	the	truth	and	

right	of	the	case,”	Guardianship	of	Hailey	M.,	2016 ME 80,	¶	15,	140 A.3d 478 

(citations	 omitted)	 (quotation	 marks	 omitted).	 	 We	 note	 that	 it	 is	 the	

factfinder’s	 prerogative	 to	 accept	 or	 reject	 portions	 or	 the	 entirety	 of	 any	

witness’s	 testimony.	 	 Efstathiou	 v.	 Efstathiou,	 2009 ME 107,	 ¶	12,	

982 A.2d 339.	




      2		Henry	also	claims	on	appeal	that	the	court	order	involuntarily	committing	him	was	insufficient	

as	a	matter	of	law	because	it	failed	to	recite	a	factual	finding	that	the	court	was	satisfied	with	the	
individual	 treatment	 plan	 established	 by	 Henry’s	 medical	 team.	 	 The	 record	 shows	 that	 the	 court	
did	make	this	finding.		We	therefore	find	this	argument	unpersuasive,	and	do	not	address	it	further.			
12	

	     [¶19]	 	 A	 court	 must	 find	 the	 following	 facts	 by	 clear	 and	 convincing	

evidence	 to	 commit	 a	 person	 involuntarily	 to	 a	 psychiatric	 hospital:	 (1)	 that	

the	 person	 is	 mentally	 ill	 and	 poses	 a	 likelihood	 of	 serious	 harm,	 (2)	 that	

adequate	community	resources	for	the	person’s	care	are	not	available,	(3)	that	

inpatient	hospitalization	is	the	best	available	means	of	treatment,	and	(4)	that	

it	 is	 satisfied	 with	 the	 individual	 treatment	 plan	 offered	 by	 the	 committing	

hospital.		34-B	M.R.S.	§§	3864(6)(A),	(7)	(2016).	

	     [¶20]		At	the	March	28	hearing,	the	psychiatrist	testified	that	Henry	was	

brought	 to	 the	 PBMC	 emergency	 room	 on	 March	 4	 after	 having	 been	 found	

“wandering	 outside	 without	 shoes	 and	 socks	 in	 20-degree	 weather	 knocking	

on	 people’s	 doors,”	 and	 that	 Henry’s	 family	 took	 him	 home,	 but	 Henry	 was	

again	brought	to	PBMC	by	police	on	March	15	after	he	was	found	running	in	

traffic	 on	 Route	 1,	 screaming	 that	 he	 wanted	 to	 die.	 	 The	 psychiatrist	 also	

testified	that,	after	admission	to	PBMC,	Henry	tried	to	ingest	magic	markers,	

checkers,	and	hand	sanitizer;	stuck	himself	in	the	neck	with	a	fork;	bashed	his	

head	 into	 the	 wall;	 told	 hospital	 workers	 that	 if	 he	 looked	 at	 people	 they	

would	die;	thought	another	patient	was	using	mind	control	on	him;	and	tried	

to	electrocute	himself.			
                                                                                      13	

	     [¶21]		The	psychiatrist	further	testified	that	Henry	was	suffering	acute	

psychotic	episodes	that	could	have	been	caused	by	a	schizophrenic	break	or	a	

psychotic	 disorder	 due	 to	 the	 ingestion	 of	 drugs	 prior	 to	 admission,	 but	that	

Henry	 had	 screened	 negative	 for	 drug	 use.	 	 Regardless	 of	 the	 differential	

diagnosis,	the	psychiatrist	concluded	that	a	treatment	regimen	at	the	hospital	

including	 Ativan	 and	 Risperidone	 would	 help	 Henry	 and	 noted	 that	 his	

demeanor	 had	 improved	 since	 admission.	 	 The	 independent	 medical	

examiner,	a	clinical	psychologist,	expressed	concerns	that	Henry	would	harm	

himself	if	released,	and	was	supportive	of	the	treatment	plan	proposed	by	the	

psychiatrist,	including	involuntary	commitment.			

	     [¶22]	 	 Although	 Henry’s	 sisters	 also	 testified,	 expressing	 their	 beliefs	

that	Henry’s	symptoms	were	caused	by	the	medications	he	had	been	provided	

by	 medical	 staff	 on	 March	 4	 and	 following	 an	 earlier	 incident	 in	

Massachusetts,	and	that	the	family	did	not	want	him	taking	any	medications	at	

all,	the	court	noted	that	the	sisters’	opinions	were	“not	founded	in	any	sort	of	

expert	 testimony.”	 	 However,	 the	 court	 explicitly	 weighed	 the	 doctors’	

testimony	 with	 that	 of	 the	 sisters,	 and	 made	 its	 findings	 based	 “on	 the	 most	

persuasive	 evidence,	 which	 is	 the	 medical	 testimony.”	 	 There	 is	 therefore	

competent	 evidence	 in	 the	 record	 supporting	 the	 court’s	 conclusions	 that	
14	

Henry	 was	 mentally	 ill,	 that	 he	 posed	 a	 likelihood	 of	 serious	 harm,	 that	

adequate	 community	 resources	 for	 the	 care	 and	 treatment	 of	 his	 mental	

illness	were	not	available,	that	inpatient	hospitalization	was	the	best	available	

means	for	treating	him,	and	that	PBMC’s	treatment	plan	was	satisfactory.		See	

34-B	M.R.S.	§	3864(6)(A).			

         The	entry	is:	

                            Judgment	affirmed.		
	
	      	      	      	       	       	
	
Scott	 F.	 Hess,	 Esq.	 (orally),	 The	 Law	 Office	 of	 Scott	 F.	 Hess,	 LLC,	 Augusta,	 for	
appellant	Henry	B.	
	
Janet	T.	Mills,	Attorney	General,	and	N.	Paul	Gauvreau,	Asst.	Atty.	Gen.	(orally),	
Office	of	the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	
Human	Services	
	
	
Knox	Superior	Court	docket	number	AP-2016-10	
FOR	CLERK	REFERENCE	ONLY